Exhibit 10(i)
THIRD AMENDMENT
TO THE
HARRIS CORPORATION
MASTER RABBI TRUST AGREEMENT
     WHEREAS, HARRIS CORPORATION (the “Company”) and THE NORTHERN TRUST COMPANY,
an Illinois corporation of Chicago, Illinois (the “Trustee”), executed the
Harris Corporation Master Rabbi Trust Agreement (the “Trust”), effective the 2nd
day of December, 2003 and;
     WHEREAS, the Company and the Trustee desire to amend the Trust pursuant to
Section 12 thereof to require that the Trust assets be located in the United
States; and
     WHEREAS, the Company and the Trustee desire that such amendment be
effective as of January 1, 2009;
     NOW, THEREFORE, the sections of the Trust set forth below are amended as
follows, but all other sections of the Trust shall remain in full force and
effect.

  1.   Section 5(e)(2) shall be amended to delete the phrases “domestic or
foreign,” and “, wherever situated,” where they appear therein.     2.  
Section 13 shall be amended to add the following new subsection (f) thereto:

  “(f)   Company and Trustee agree that no assets of the Trust over which
Trustee has investment discretion, shall be located or transferred outside of
the United States.”

  3.   Appendix A shall be amended and restated to be read as follows:

Participating Plans
Harris Corporation Supplemental Executive Retirement Plan (as in effect prior
to, on and after January 1, 2005);
Harris Corporation 2005 Supplemental Executive Retirement Plan;
Harris Corporation 1997 Directors Deferred Compensation and Annual Stock Unit
Award Plan;
Harris Corporation 2005 Directors’ Deferred Compensation Plan; and
Directors Retirement Plan.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Trustee have caused this Third
Amendment to be executed and their respective corporate seals to be affixed and
attested by their respective corporate officers on this 15 day of January, 2009.

                  HARRIS CORPORATION    
 
           
 
  By:   /s/ Charles J. Greene
 
   
 
  Its:   Vice President, Tax and Treasurer    

ATTEST
      The undersigned, Scott T. Mikuen, does hereby certify that he is the duly
elected, qualified and acting Secretary of Harris Corporation (the “Company”)
and further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of the Company with full power and
authority to execute this Trust Amendment on behalf of the Company and to take
such other actions and execute such other documents as may be necessary to
effectuate this Amendment. Pursuant to Section 12 of the Trust, the undersigned
further certifies that this Trust Amendment does not conflict with the terms of
any Plan as defined in the Trust. The undersigned further represents that The
Northern Trust Company may conclusively rely on this certification.

          /s/ Scott T. Mikuen       Scott T. Mikuen    
 
  Secretary    
 
  Harris Corporation    

                  THE NORTHERN TRUST COMPANY    
 
           
 
  By:   /s/ Clarke Gagliardi
 
   
 
  Its:   VP    

     
ATTEST:
 
 
   
/s/ 
Robert F. Draths, Jr.       
Its:
Assistant Secretary  

2